        Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 1 of 29



 1   STEVEN A. NIELSEN, CALIFORNIA STATE BAR NO. 133864
     (STEVE@NIELSENPATENTS.COM)
 2   100 LARKSPUR LANDING CIRCLE, SUITE 216
     LARKSPUR, CA 94939-1743
 3
     TELEPHONE:(415) 272-8210
 4
     Attorneys for Plaintiff
 5   ALTAIR LOGIX LLC, a Texas limited liability company
 6

 7                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 8
                                                         PATENT
 9   ALTAIR LOGIX LLC,
                                                         Case No. ______________
10                         Plaintiff,
11      v.                                               ORIGINAL COMPLAINT FOR
                                                         PATENT INFRINGEMENT
12   RENESAS ELECTRONICS AMERICA                         AGAINST RENESAS
     INC.,                                               ELECTRONICS AMERICA INC.
13
                           Defendant.                    DEMAND FOR JURY TRIAL
14

15           Plaintiff Altair Logix LLC files this Original Complaint for Patent Infringement against

16   Renesas Electronics America Inc., and would respectfully show the Court as follows:

17                                         I. THE PARTIES
18
             1.     Plaintiff Altair Logix LLC (“Altair Logix” or “Plaintiff”) is a Texas limited
19
     liability company with its principal place of business at 15922 Eldorado Pkwy, Suite 500 #1513,
20
     Frisco, TX 75035.
21
             2.     On information and belief, Defendant Renesas Electronics America Inc.
22

23   (“Defendant”) is a corporation organized and existing under the laws of California, with a place

24   of business at 1001 Murphy Ranch Rd, Milpitas, CA 95035.
25

26
27

28
                                                   -1-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
        Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 2 of 29



 1                                    II. JURISDICTION AND VENUE
 2             3.       This action arises under the patent laws of the United States, Title 35 of the
 3
     United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§
 4
     1331 and 1338(a).
 5
               4.       On information and belief, Defendant is subject to this Court’s specific and
 6

 7   general personal jurisdiction, pursuant to due process and the California Long-Arm Statute, due

 8   at least to its business in this forum, including at least a portion of the infringements alleged

 9   herein.        Furthermore, Defendant is subject to this Court’s specific and general personal
10   jurisdiction because Defendant is a California corporation and it has a place of business within
11
     this District.
12
               5.       Without limitation, on information and belief, within this State and this District,
13
     Defendant has used the patented inventions thereby committing, and continuing to commit, acts
14

15   of patent infringement alleged herein. In addition, on information and belief, Defendant has

16   derived revenues from its infringing acts occurring within California and the Northern District of

17   California. Further, on information and belief, Defendant is subject to the Court’s general
18
     jurisdiction, including from regularly doing or soliciting business, engaging in other persistent
19
     courses of conduct, and deriving substantial revenue from goods and services provided to
20
     persons or entities in California and the Northern District of California. Further, on information
21
     and belief, Defendant is subject to the Court’s personal jurisdiction at least due to its sale of
22

23   products and/or services within California and the Northern District of California. Defendant has

24   committed such purposeful acts and/or transactions in California and the Northern District of
25   California such that it reasonably should know and expect that it could be haled into this Court as
26
     a consequence of such activity.
27

28
                                                       -2-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
        Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 3 of 29



 1          6.       Venue is proper in this district under 28 U.S.C. § 1400(b). On information and
 2   belief, Defendant is incorporated in California, and it has a place of business within this District.
 3
     On information and belief, from and within this District Defendant has committed at least a
 4
     portion of the infringements at issue in this case.
 5
            7.        For these reasons, personal jurisdiction exists and venue is proper in this Court
 6

 7   under 28 U.S.C. § 1400(b).

 8                                III. COUNT I
            (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 6,289,434)
 9
            8.       Plaintiff incorporates the above paragraphs herein by reference.
10
            9.       On September 11, 2001, United States Patent No. 6,289,434 (“the ‘434 Patent”)
11

12   was duly and legally issued by the United States Patent and Trademark Office. The application

13   leading to the ‘434 patent was filed on February 27, 1998. (Ex. A at cover).
14          10.      The ‘434 Patent is titled “Apparatus and Method of Implementing Systems on
15
     Silicon Using Dynamic-Adaptive Run-Time Reconfigurable Circuits for Processing Multiple,
16
     Independent Data and Control Streams of Varying Rates.” A true and correct copy of the ‘434
17
     Patent is attached hereto as Exhibit A and incorporated herein by reference.
18

19          11.      Plaintiff is the assignee of all right, title and interest in the ‘434 patent, including

20   all rights to enforce and prosecute actions for infringement and to collect damages for all

21   relevant times against infringers of the ‘434 Patent.          Accordingly, Plaintiff possesses the
22   exclusive right and standing to prosecute the present action for infringement of the ‘434 Patent
23
     by Defendant.
24
            12.      The invention in the ‘434 Patent relates to the field of runtime reconfigurable
25
     dynamic-adaptive digital circuits which can implement a myriad of digital processing functions
26
27   related to systems control, digital signal processing, communications, image processing, speech

28   and voice recognition or synthesis, three-dimensional graphics rendering, and video processing.
                                                      -3-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
        Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 4 of 29



 1   (Ex. A at col. 1:32-38). The object of the invention is to provide a new method and apparatus for
 2   implementing systems on silicon or other chip material which will enable the user a means for
 3
     achieving the performance of fixed-function implementations at a lower cost. (Id. at col. 2:64 –
 4
     col. 3:1).
 5
             13.     The most common method of implementing various functions on an integrated
 6

 7   circuit is by specifically designing the function or functions to be performed by placing on

 8   silicon an interconnected group of digital circuits in a non-modifiable manner (hard-wired or

 9   fixed function implementation). (Id. at col. 1:42-47). These circuits are designed to provide the
10   fastest possible operation of the circuit in the least amount of silicon area. (Id. at col. 1:47-49).
11
     In general, these circuits are made up of an interconnection of various amounts of random-access
12
     memory and logic circuits. (Id. at col. 1:49-51). Complex systems on silicon are broken up into
13
     separate blocks and each block is designed separately to only perform the function that it was
14

15   intended to do. (Id. at col. 1:51-54). Each block has to be individually tested and validated, and

16   then the whole system has to be tested to make sure that the constituent parts work together. (Id.

17   at col. 1:54-56).     This process is becoming increasingly complex as we move into future
18
     generations of single-chip system implementations. (Id. at col. 1:57-59). Systems implemented
19
     in this way generally tend to be the highest performing systems since each block in the system
20
     has been individually tuned to provide the expected level of performance. (Id. at col. 1:59-62).
21
     This method of implementation may be the smallest (cheapest in terms of silicon area) method
22

23   when compared to three other distinct ways of implementing such systems. (Id. at col. 1:62-65).

24   Each of the other three have their problems and generally do not tend to be the most cost-
25   effective solution. (Id. at col. 1:65-67).
26
             14.     The first way is implemented in software using a microprocessor and associated
27
     computing system, which can be used to functionally implement any system. (Id. at col. 2:1-2).
28
                                                     -4-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
        Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 5 of 29



 1   However, such systems would not be able to deliver real-time performance in a cost-effective
 2   manner for the class of applications that was described above.      (Id. at col. 2:3-5). Their use is
 3
     best for modeling the subsequent hard-wired/fixed-function system before considerable design
 4
     effort is put into the system design. (Id. at col. 2:5-8).
 5
             15.     The second way of implementing such systems is by using an ordinary digital
 6

 7   signal processor (DSP). (Id. at col. 2:9-10). This class of computing machines is useful for real-

 8   time processing of certain speech, audio, video and image processing problems and in certain

 9   control functions. (Id. at col. 2:10-13). However, they are not cost-effective when it comes to
10   performing certain real time tasks which do not have a high degree of parallelism in them or
11
     tasks that require multiple parallel threads of operation such as three-dimensional graphics. (Id.
12
     at col. 2:13-17).
13
             16.     The third way of implementing such systems is by using field programmable gate
14

15   arrays (FPGA). (Id. at col. 2:18-19). These devices are made up of a two-dimensional array of

16   fine grained logic and storage elements which can be connected together in the field by

17   downloading a configuration stream which essentially routes signals between these elements.
18
     (Id. at col. 2:19-23). This routing of the data is performed by pass-transistor logic. (Id. at col.
19
     2:24-25). FPGAs are by far the most flexible of the three methods mentioned. (Id. at col. 2:25-
20
     26). The problem with trying to implement complex real-time systems with FPGAs is that
21
     although there is a greater flexibility for optimizing the silicon usage in such devices, the
22

23   designer has to trade it off for increase in cost and decrease in performance. (Id. at col. 2:26-30).

24   The performance may (in some cases) be increased considerably at a significant cost, but still
25   would not match the performance of hard-wired fixed function devices. (Id. at col. 2:30-33).
26
27

28
                                                      -5-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
        Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 6 of 29



 1          17.      These three ways do not reduce the cost or increase the performance over fixed-
 2   function systems. (Id. at col. 2:35-37). In terms of performance, fixed-function systems still
 3
     outperform the three ways for the same cost. (Id. at col. 2:37-39).
 4
            18.      The three systems can theoretically reduce cost by removing redundancy from the
 5
     system. (Id. at col. 2:40-41). Redundancy is removed by re-using computational blocks and
 6

 7   memory.      (Id. at col. 2:41-42).   The only problem is that these systems themselves are

 8   increasingly complex, and therefore, their computational density when compared with fixed-

 9   function devices is very high. (Id. at col. 2:42-45).
10          19.      Most systems on silicon are built up of complex blocks of functions that have
11
     varying data bandwidth and computational requirements. (Id. at col. 2:46-48). As data and
12
     control information moves through the system, the processing bandwidth varies enormously.
13
     (Id. at col. 2:48-50). Regardless of the fact that the bandwidth varies, fixed-function systems
14

15   have logic blocks that exhibit a “temporal redundancy” that can be exploited to drastically reduce

16   the cost of the system. (Id. at col. 2:50-53). This is true, because in fixed function

17   implementations all possible functional requirements of the necessary data processing must be
18
     implemented on the silicon regardless of the final application of the device or the nature of the
19
     data to be processed. (Id. at col. 2:53-57). Therefore, if a fixed function device must adaptively
20
     process data, then it must commit silicon resources to process all possible flavors of the data.
21
     (Id. at col. 2:58-60). Furthermore, state-variable storage in all fixed function systems are
22

23   implemented using area inefficient storage elements such as latches and flip-flops. (Id. at col.

24   2:60-63).
25          20.      The inventors therefore sought to provide a new apparatus for implementing
26
     systems on a chip that will enable the user to achieve performance of fixed-function
27
     implementation at a lower cost. (Id. at col. 2:64 – col. 3:1). The lower cost is achieved by
28
                                                     -6-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
        Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 7 of 29



 1   removing redundancy from the system. (Id. at col. 3:1-2). The redundancy is removed by re-
 2   using groups of computational and storage elements in different configurations. (Id. at col. 3:2-
 3
     4). The cost is further reduced by employing only static or dynamic ram as a means for holding
 4
     the state of the system. (Id. at col. 3:4-6). This invention provides a way for effectively adapting
 5
     the configuration of the circuit to varying input data and processing requirements. (Id. at col. 3:6-
 6

 7   8). All of this reconfiguration can take place dynamically in run-time without any degradation of

 8   performance over fixed-function implementations. (Id. at col. 3:8-11).

 9          21.     The present invention is therefore an apparatus for adaptively dynamically
10   reconfiguring groups of computations and storage elements in run-time to process multiple
11
     separate streams of data and control at varying rates. (Id. at col. 3:14-18). The ‘434 patent refers
12
     to the aggregate of the dynamically reconfigurable computational and storage elements as a
13
     “media processing unit.”
14

15          22.     The claimed apparatus has addressable memory for storing data and a plurality of

16   instructions that can be provided through a plurality of inputs/outputs that is couple to the

17   input/output of a plurality of media processing units.        (Id. at col. 55:21-30).    The media
18
     processing unit comprises a multiplier, an arithmetic unit, and arithmetic logic unit and a bit
19
     manipulation unit. (Id. at col. 55:31 – col. 56:20). The ‘434 patent provides examples to explain
20
     each of the parts of the media processing unit. (Id. at col. 16:27-61 (multiplier and adder); Id. at
21
     col. 16:62 – col. 17:1-9 (arithmetic logic unit); and Id. at col. 17:10 – col. 17:43 (bit
22

23   manipulation unit)). Each of the parts has a data input coupled to the media processing unit

24   input/output, an instruction input coupled to the mediate processing unit input/output, and a data
25   output coupled to the mediate processing unit input/output. (Id. at col. 55:31 – col. 56:20).
26
     Furthermore, the arithmetic logic unit must be capable of operating concurrently with either the
27
     multiplier or arithmetic unit. (Id. at col. 56:6-12). And the bit manipulation unit must be capable
28
                                                     -7-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
        Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 8 of 29



 1   of operating concurrently with the arithmetic logic unit and at least either the multiplier or the
 2   arithmetic unit. (Id. at col. 56:13-20). Each of the plurality of media processing units must be
 3
     capable of performing an operating simultaneously with the performance of other operations by
 4
     other media processing units.     (Id. at col. 56:21-24).   An operation comprises the media
 5
     processing unit receiving an instruction and data from memory, processing the data responsive to
 6

 7   the instruction to produce a result, and providing the result to the media processor input/output.

 8   (Id. at col. 56:26-33).

 9           23.     An exemplary block diagram of the claimed systems is shown in Figure 3 of the
10   ‘434 patent:
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   -8-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
        Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 9 of 29



 1   (Id. at Fig. 3). Exemplary architecture and coding for the apparatus is disclosed in the ‘599
 2   patent. (E.g., Id. at col. 16:15 – col. 52:20; Figs. 9 – 106).
 3
            24.     As further demonstrated by the prosecution history of the ‘434 patent, the claimed
 4
     invention in the ‘434 patent was unconventional. Claim 1 of the ‘434 patent was an originally
 5
     filed claim that issued without any amendment. There was no rejection in the prosecution
 6

 7   history contending that claim 1 was anticipated by any prior art.

 8          25.     A key element behind the invention is one of reconfigurability and reusability.

 9   (Id. at col. 13:26-27). Each apparatus is therefore made up of very high-speed core elements that
10   on a pipelined basis can be configured to form a more complex function. (Id. at col. 13:27-30).
11
     This leads to a lower gate count, thereby giving a smaller die size and ultimately a lower cost.
12
     (Id. at col. 13:30-31). Since the apparatuses are virtually identical to each other, writing software
13
     becomes very easy. (Id. at col. 13:32-33). The RISC-like nature of each of the media processing
14

15   units also allows for a consistent hardware platform for simple operating system and driver

16   development. (Id. at col. 13:33-36). Any one of the media processing units can take on a

17   supervisory role and act as a central controller if necessary. (Id. at col. 13:36-37). This can be
18
     very useful in set top applications where a controlling CPU may not be necessary, further
19
     reducing system cost.       (Id. at col. 13:37-40).       The claimed apparatus is therefore an
20
     unconventional way of implementing processors that can achieve the performance of fixed-
21
     function implementations at a lower cost. (Id. at col. 2:64 – col. 3:11).
22

23          26.     Direct Infringement. Upon information and belief, Defendant has been directly

24   infringing claims of the ‘434 patent in California and the Northern District of California, and
25   elsewhere in the United States, by making, using, selling, and/or offering for sale an apparatus
26
     for processing data for media processing that satisfies each and every limitation of at least claim
27
     1, including without       limitation the EMMA EV2               multimedia processor (“Accused
28
                                                      -9-
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
       Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 10 of 29



 1   Instrumentality”).                                                                            (E.g.,
 2   https://www.renesas.com/us/en/doc/DocumentServer/030/r19ds0010ej1200_ds.pdf).
 3
            27.     The Accused Instrumentality comprises an addressable memory (e.g., memory
 4
     system of the Accused Instrumentality) for storing the data, and a plurality of instructions, and
 5
     having a plurality of input/outputs, each said input/output for providing and receiving at least one
 6

 7   selected from the data and the instructions. As shown below, the Accused Instrumentality

 8   comprises a memory system which is coupled to multiple ARM processors through multiple

 9   internal inputs/outputs. The memory system provides instructions and stored data for processing
10   and receives processed data.
11

12

13

14

15

16

17

18

19
     (E.g., https://www.renesas.com/us/en/doc/DocumentServer/030/r19ds0010ej1200_ds.pdf).
20

21

22

23

24

25

26
27

28
                                                    - 10 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
        Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 11 of 29



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
     (Id.).
19
              28.   The Accused Instrumentality comprises a plurality of media processing units
20
     (e.g., multiple ARM cortex-A9 processors), each media processing unit having an input/output
21

22   coupled to at least one of the addressable memory input/outputs. As shown below, the Accused

23   Instrumentality comprises multiple ARM cortex-A9 processors, each processor comprises a

24   NEON media coprocessor and acts as a media processing unit. The ARM processors are coupled
25   to the memory system. The processors receive instructions and data from the memory system by
26
     multiple internal inputs and provide processed data to the memory system by multiple internal
27
     outputs.
28
                                                - 11 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
        Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 12 of 29



 1

 2

 3

 4

 5

 6

 7

 8

 9
     (Id.).
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28   (Id.).
                                          - 12 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
        Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 13 of 29



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16   (Id.).

17

18

19

20

21

22

23

24

25

26
27

28
                                          - 13 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
       Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 14 of 29



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15   (E.g.,http://infocenter.arm.com/help/topic/com.arm.doc.ddi0388f/DDI0388F_cortex_a9_r2p2_tr
16   m.pdf).
17
               29.   The Accused Instrumentality comprises media processors with each processor
18
     comprising a multiplier (e.g., an Integer MUL or FP MUL) having a data input coupled to the
19
     media processing unit input/output, an instruction input coupled to the media processing unit
20

21   input/output, and a data output coupled to the media processing unit input/output. As shown

22   below, the Accused Instrumentality comprises multiple ARM cortex-A9 processors, each

23   processor comprises a NEON media coprocessor and acts as a media processing unit. NEON
24
     media coprocessor comprises a multiplier which is coupled to the inputs/outputs of the processor.
25
     Upon information and belief, the multiplier comprises a data input, an instruction input, and a
26
     data output coupled to the input/output of the processor.
27

28
                                                   - 14 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
        Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 15 of 29



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
     (E.g., id.).
19

20

21

22

23

24

25

26
27

28
                                          - 15 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
        Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 16 of 29



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16   (Id.).

17

18

19

20

21

22

23

24

25

26
27

28
                                          - 16 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
       Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 17 of 29



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15   (e.g.,http://infocenter.arm.com/help/topic/com.arm.doc.ddi0388f/DDI0388F_cortex_a9_r2p2_tr
16   m.pdf).
17

18

19

20

21

22

23

24   (e.g., http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).
25

26
27

28
                                                - 17 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
       Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 18 of 29



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13   (E.g., http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).
14          30.     The Accused Instrumentality comprises media processors with each processor
15
     comprising an arithmetic unit (e.g., an FP ADD) having a data input coupled to the media
16
     processing unit input/output, an instruction input coupled to the media processing unit
17
     input/output, and a data output coupled to the media processing unit input/output. As shown
18

19   below, the Accused Instrumentality comprises multiple ARM cortex-A9 processor, each

20   processor comprises a NEON media coprocessor and acts as a media processing unit. NEON

21   media coprocessor comprises an arithmetic unit which is coupled to the inputs/outputs of the
22
     processor.   Upon information and belief, the arithmetic unit comprises a data input, an
23
     instruction input, and a data output coupled to the input/output of the processor.
24

25

26
27

28
                                                    - 18 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
       Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 19 of 29



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11   (E.g., http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).

12          31.     The Accused Instrumentality comprises media processors with each processor

13   comprising an arithmetic logic unit (e.g., an ALU) having a data input coupled to the media
14   processing unit input/output, an instruction input coupled to the media processing unit
15
     input/output, and a data output coupled to the media processing unit input/output, capable of
16
     operating concurrently with at least one selected from the multiplier (e.g., an Integer MUL or FP
17
     MUL) and arithmetic unit (e.g., a FP ADD). As shown below, the Accused Instrumentality
18

19   comprises multiple ARM cortex-A9 processor, each processor comprises a NEON media

20   coprocessor and acts as a media processing unit. NEON media coprocessor comprises an

21   arithmetic logical unit which is coupled to the inputs/outputs of the processor. Upon information
22
     and belief, the arithmetic logical unit comprises a data input, an instruction input, and a data
23
     output coupled to the input/output of the processor. Upon information and belief, the arithmetic
24
     logical unit (e.g., the Integer ALU) is capable of operating concurrently with at least one selected
25
     from the multiplier (e.g., the Integer MUL or FP MUL) and arithmetic unit (e.g., the FP ADD).
26
27

28
                                                    - 19 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
       Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 20 of 29



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
     (E.g., http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).
12

13          32.     The Accused Instrumentality comprises media processors with each processor

14   comprising a bit manipulation unit (e.g., an Integer Shift unit) having a data input coupled to the

15   media processing unit input/output, an instruction input coupled to the media processing unit
16   input/output, and a data output coupled to the media processing unit input/output, capable of
17
     operating concurrently with the arithmetic logic unit (e.g., an Integer ALU) and at least one
18
     selected from the multiplier (e.g., an Integer MUL or FP MUL) and arithmetic unit (e.g., a FP
19
     ADD). As shown below, the Accused Instrumentality comprises multiple ARM cortex-A9
20

21   processors, each processor comprising a NEON media coprocessor that acts as a media

22   processing unit. The NEON media coprocessor comprises an integer shift unit (i.e., bit

23   manipulation unit) which is coupled to the inputs/outputs of the processor. Upon information
24
     and belief, the integer shift unit (i.e., bit manipulation unit) comprises a data input, an instruction
25
     input, and a data output coupled to the input/output of the processor. Upon information and
26
     belief, the integer shift unit (i.e., bit manipulation unit) is capable of operating concurrently with
27

28
                                                     - 20 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
       Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 21 of 29



 1   the arithmetic logic unit (e.g., the Integer ALU) and at least one selected from the multiplier
 2   (e.g., the Integer MUL or FP MUL) and arithmetic unit (e.g., the FP ADD).
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14   (E.g., http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).

15          33.    The Accused Instrumentality comprises a plurality of media processors (e.g.,

16   ARM cortex-A9 processors) for performing at least one operation, simultaneously with the
17
     performance of other operations by other media processing units (e.g., another ARM cortex-A9
18
     processor on the same chip).
19

20

21

22

23

24

25

26
27

28
                                                 - 21 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
       Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 22 of 29



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
     (e.g., https://www.renesas.com/us/en/doc/DocumentServer/030/r19ds0010ej1200_ds.pdf).
19

20

21

22

23

24

25

26
     (E.g., http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).
27

28
                                               - 22 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
       Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 23 of 29



 1          34.     The Accused Instrumentality comprises a plurality of media processors (e.g.,
 2   ARM cortex-A9 processors), each processor receiving at the media processor input/output an
 3
     instruction and data from the memory, and processing the data responsive to the instruction
 4
     received to produce at least one result. As shown below, each ARM cortex-A9 processor
 5
     comprises a NEON media coprocessor which receives instructions and data from memory and
 6

 7   processes the data responsive to the instruction received in order to produce a result.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   (E.g., https://www.renesas.com/us/en/doc/DocumentServer/030/r19ds0010ej1200_ds.pdf).

24

25

26
27

28
                                                    - 23 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
       Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 24 of 29



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15   (e.g.,http://infocenter.arm.com/help/topic/com.arm.doc.ddi0388f/DDI0388F_cortex_a9_r2p2_tr
16   m.pdf).
17

18

19

20

21

22

23

24

25

26
27   (E.g., http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).

28
                                                - 24 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
       Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 25 of 29



 1          35.     The Accused Instrumentality comprises a plurality of media processors (e.g.,
 2   ARM cortex-A9 processors), each processor providing at least one of the at least one result at the
 3
     media processor input/output. (Supra ¶34).
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
     (E.g., https://www.renesas.com/us/en/doc/DocumentServer/030/r19ds0010ej1200_ds.pdf).
20

21

22

23

24

25

26
27

28
                                                   - 25 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
           Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 26 of 29



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15   (http://infocenter.arm.com/help/topic/com.arm.doc.ddi0388f/DDI0388F_cortex_a9_r2p2_trm.pd
16
     f).
17

18

19

20

21

22

23

24

25

26
27   (http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).
28
                                               - 26 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
       Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 27 of 29



 1          36.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.
 2   Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates
 3
     Plaintiff for such Defendant’s infringement of the ‘434 patent, i.e., in an amount that by law
 4
     cannot be less than would constitute a reasonable royalty for the use of the patented technology,
 5
     together with interest and costs as fixed by this Court under 35 U.S.C. § 284.
 6

 7          37.       On information and belief, Defendant has had at least constructive notice of the

 8   ‘434 patent by operation of law, and there are no marking requirements that have not been

 9   complied with.
10                                      IV. PRAYER FOR RELIEF
11
            WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against
12
     Defendant, and that the Court grant Plaintiff the following relief:
13
            a.        Judgment that one or more claims of United States Patent No. 6,289,434 have
14

15                    been infringed, either literally and/or under the doctrine of equivalents, by

16                    Defendant;

17          b.        Judgment that Defendant account for and pay to Plaintiff all damages to and costs
18
                      incurred by Plaintiff because of Defendant’s infringing activities and other
19
                      conduct complained of herein, and an accounting of all infringements and
20
                      damages not presented at trial;
21
            c.        That Plaintiff be granted pre-judgment and post-judgment interest on the damages
22

23                    caused by Defendant’s infringing activities and other conduct complained of

24                    herein;
25          d.        That Plaintiff be granted such other and further relief as the Court may deem just
26
                      and proper under the circumstances.
27

28
                                                        - 27 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
       Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 28 of 29



 1   July 30, 2019                                  By     /s/Steven A. Nielsen
                                                           Steven A. Nielsen
 2                                                         Nielsen Patents
                                                           100 Larkspur Landing Circle, Suite 216
 3
                                                           Larkspur, CA 94939
     David R. Bennett                                      PHONE 415 272 8210
 4
     (Application for Admission Pro Hac Vice to            E-MAIL: Steve@NielsenPatents.com
 5   be filed)
     Direction IP Law                                      Attorneys for Plaintiff Altair Logix LLC
 6   P.O. Box 14184
     Chicago, IL 60614-0184
 7   (312) 291-1667
     dbennett@directionip.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  - 28 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
       Case 4:19-cv-04366-HSG Document 1 Filed 07/30/19 Page 29 of 29



 1                                           JURY DEMAND
 2          Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of
 3
     any issues so triable by right.
 4

 5
     July 30, 2019                                   By     /s/Steven A. Nielsen
 6                                                          Steven A. Nielsen
 7   David R. Bennett                                       Nielsen Patents
     (Application for Admission Pro Hac Vice to             100 Larkspur Landing Circle, Suite 216
 8   be filed)                                              Larkspur, CA 94939
     Direction IP Law                                       PHONE 415 272 8210
 9   P.O. Box 14184                                         E-MAIL: Steve@NielsenPatents.com
10   Chicago, IL 60614-0184
     (312) 291-1667                                         Attorneys for Plaintiff Altair Logix LLC
11   dbennett@directionip.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   - 29 -
     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
     AGAINST RENESAS ELECTRONICS AMERICA INC. AND JURY DEMAND
